



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Blondin, 2016 ONCA 557

DATE: 20160708

DOCKET: C61090

MacFarland, Rouleau and Hourigan JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Shane Blondin

Appellant

Eric Granger, for the appellant

Moiz Rahman, for the respondent

Heard and released orally:  July 5, 2016

On appeal from the conviction entered on January 29, 2015
    by Justice Diane M. Lahaie of the Ontario Court of Justice.

ENDORSEMENT

[1]

The trial judge concluded that the injuries to the victim Bates were too
    extensive to have resulted from the one blow the appellant admits he delivered
    to Bates. She concluded that the appellant continued to administer a beating to
    Bates after he fell to the ground following the appellants first punch.

[2]

The appellant argues there was no evidence to support this finding and
    it was unfair to the appellant because it was a theory not put to the appellant
    at trial.

[3]

This case proceeded solely on the ground of self-defence. It was
    conceded at trial and before this court that there was no issue that the one
    blow the appellant admits he inflicted caused injuries sufficient to amount to
    an aggravated assault. The trial judge rejected the appellants defence of
    self-defence and specifically rejected his evidence, that Mr. Bates swung first
    at him   he avoided the swing by moving out of the way and struck back in
    self-defence.

[4]

At p. 61 of her reasons, the trial judge stated:

Mr. Bates did nothing to Mr. Blondin. Mr. Bates descended into
    the street to support his friend. I find that he did not threaten violence.  He
    did not square off.  He did not swing at anyone and he did not strike any
    members of the accuseds group including Mr. Blondin.

[5]

In our view, this finding was available to her on Bates evidence.  It
    is a factual finding entitled to deference in this court. In our view, this
    ends the appellants defence.

[6]

The findings complained of, about a beating administered after the fact
    are, on particular facts of this case, irrelevant. On the basis of the case as
    it was argued and in our view, they have in no way infected her finding that
    the punch was unprovoked.  We would dismiss the appeal.

J.
    MacFarland J.A.

Paul
    Rouleau J.A.

C.W.
    Hourigan J.A.


